Title: To James Madison from James Monroe, 31 January 1813
From: Monroe, James
To: Madison, James


Jany 31. [1813]
By the enclosed communication from General Dearborn, it appears, that Genl Prevost declines the proposed exchange of Genl Hull, & the officers designated here, for a reason, which is not warranted by any fact known to us. I suspect, it is a sequel, of the ⟨arbritary?⟩ exchanges made at Halifax without our consent. The letter to Genl Dearborn, written in haste, wh. I leave open for your inspection, notices the subject.
I send him a copy of the exply observations relative to late acts on military affrs., which appeard to be necessary, as he declines coming here.
If you see no objection to the letters going on be so good as seal, & deliver to bearer.
